DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The preliminary amendment filed 11/23/2020 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim limitation “the plurality of outlets are configured to provide an optimal flow rate of gas” renders the claim indefinite. The term “an optimal flow rate of gas” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite result, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(1)  as being anticipated by TANASE et al. (EP 2549855).
Regarding claim 12, TANASE et al. discloses an apparatus (100, see Fig. 1) for use in indoor agriculture, the apparatus comprising a hollow main body (103, see Fig. 1), the hollow main body comprising a first side, at least one inlet, a plurality of light emitting diodes (LEDs) LEDs or LED clusters (101) located on the first side, and a plurality of outlets (105) in the first side, the hollow main body (103) configured to allow gas to flow into the at least one inlet during use, through the hollow main body (103) and out of the plurality of outlets, such that a uniform flow of gas is provided adjacent the first side of the main body during use (see Fig. 1, Para. 0029-0040).

Claim 12 is rejected under 35 U.S.C. 102(a)(1)  as being anticipated by LYSAA (US 2019/0230876).
Regarding claim 12, LYSAA discloses an apparatus (100, see Figs. 1, 10, 21, 23, Para. 0066) for use in indoor agriculture, the apparatus comprising a hollow main body (see Fig. 22), the hollow main body comprising a first side, at least one inlet, a plurality of light emitting diodes (LEDs) or LED clusters located on the first side (252, see Fig. .  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over LYSAA (US 2019/0230876) in view of Dittman (US 2014/0283452).
Regarding claims 1 and 5, LYSAA discloses an apparatus (100, see Figs. 1, 10, 21, 23, Para. 0066) for use in indoor agriculture (see Para. 0065) the apparatus comprising: a plurality of elongate supports (duct assembly 196/ 3190/4196 includes a plurality of ducts 198/3198/4196a/4196b, see Figs. 1A, 21, 22, and 24) connected to at least one common manifold (duct header 202/3202/4202, see Figs. 1A, 21A, 24, Para. 0085, 0137, 0141), wherein each elongate support within the plurality of elongate supports comprises a main body having a first side (e.g. upper duct bottom wall 204, see Fig. 10); at least one inlet (the duct first end in fluid communication with the duct header 202, 
However, LYSAA is silent with respect to the main body comprising a metallic material, wherein the main body comprises aluminum.  
Dittman teaches an apparatus (400, see Para. 0086) that includes a plurality of elongate supports (432, 434) are being used for distribution of gases, wherein the elongate supports (432, 434) includes a main body having a first side and comprising a metallic material (aluminum, other metals or metal alloys, see Fig. 8, Para. 0076).
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify LYSAA by forming the main body metallic material as suggested by Dittman for the purpose of providing a more efficient heat dissipation, since it has been held by the courts that selection of a prior art material 

Regarding claim 2, LYSAA further discloses a cross-sectional area of the channel of the main body (198/3198, see Fig. 1A, and 22) is significantly larger than that of each outlet of the plurality of outlets (192/3192, see Fig. 1A, and 22).  

Regarding claim 3, LYSAA further discloses at least one of the at least one common manifold comprises an inlet (Para. 0081 and 0087).  

Regarding claim 4, the teachings of LYSAA have been discussed above.
However, LYSAA is silent with respect the inlet of one of the at least one common manifold is associated with a control valve.
Dittman further teaches a liquid shut-off valve (475, see Fig. 7, Para. 0084) and a connector (476) that facilitate ready disconnection or reconnection of the container liquid delivery plumbing (474, see Fig. 7, Para. 0084) from or with the cartridge liquid distribution plumbing (463).
Therefore, in view of Dittman, it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify LYSAA’s inlet section of the manifold to include control valve in order to easily disconnection or reconnection of the container liquid delivery plumbing as suggested by Dittman. One would have been motivated to make this combination to provide an improved control system.

Regarding claim 6, LYSAA further discloses the outlets of the plurality of outlets (192/194, see Figs. 1A, 10) are spaced regularly along the length of the main body (e.g. 198c).  

Regarding claim 7, LYSAA further discloses the LEDs of the plurality of LEDs (252, see Fig. 10) are spaced regularly along the length of the main body.  

Regarding claim 8, LYSAA further discloses the main body is tubular (see Figs. 21A and 22, Para. 0137).  

Regarding claim 9, LYSAA further discloses a cross-section of the main body is substantially circular, elliptical or rectangular (see Figs. 21A and 22, Para. 0137).  

Regarding claim 10, LYSAA further discloses the plurality of outlets are configured to provide an optimal flow rate of gas.  

Regarding claim 11, LYSAA further discloses during use, transfer of at least a portion of heat generated by the plurality of LEDs or LED clusters to the main body cools the plurality of LEDs or LED clusters. The applicant is respectfully advised that where a prior art apparatus is identical or substantially identical in structure, claimed properties 

Regarding claim 17, LYSAA further discloses the plurality of elongate supports (e.g. 196/4196, see Figs. 1A and 24) is arranged in an array of columns and rows, wherein the elongate supports of a given row 1078594-14PATENT Atty. Dkt. No. HGF255308and/or column are connected to at least one common manifold (4202a, 4202b, see Figs. 1A and 24), and the rows of elongate supports are arranged in a stack one above the other.  

Regarding claim 18, LYSAA further discloses the system is configured such that a frame comprising growth trays (3102) may be moved into the system such that a growth tray is located beneath a row of elongate supports (see Figs. 21, 23, and 24).


Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over LYSAA (US 2019/0230876) in view of Dittman (US 2014/0283452) and further in view of AYKROYD et al. (US 2016/0295820).
Regarding claims 13 and 14, LYSAA further discloses a system for use in indoor agriculture comprising a plurality of growth trays (plant cultivation tray 110, see Fig. 1A, Para. 0067).
However, LYSAA fails to disclose or fairly suggest an underside of each growth tray accommodates an apparatus according to claim 1, and wherein gas flowing from the plurality of outlets of the apparatus of a first growth tray in the plurality of growth trays is directed to a second growth tray beneath it in a stack. 
 AYKROYD et al. teaches growth tray unit (1, see Figs. 1, 2b, and 8) that includes a base (5, see Fig. 1), wherein an underside of each growth tray accommodates a plurality of LED printed circuit board (pcb) strips (6, see Fig. 2A-2C, Para. 0139) each comprising a number of individual LEDs.
AYKROYD et al. further discloses light emitted from the plurality of LEDs or LED clusters (6, see Fig. 2(b), Para. 0139) of the apparatus of a first growth tray in the plurality of growth trays (8)is directed to a second growth tray beneath it in the stack (see Fig. 8).  
It would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to modify LYSAA’s plant cultivation tray (110) thereby the air delivery ductwork (190) is mounted underside of each growth tray (110) as suggested by AYKROYD et al. for the purpose of reducing the cost of building .

Allowable Subject Matter
Claims 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The prior art taken as a whole does not show nor suggest “the inlet of each common manifold of each growth tray (110) is connected to a pump such that during use a gas is pumped from the pump to the plurality of outlets of the apparatus via the inlet of each common manifold”, as recited in claim 15.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Spiro (US 2018/0325038) discloses an automated plant cultivation system that includes an illumination system; Ohara et al. (US 2015/0282437) discloses a plant cultivation apparatus provided with lighting equipment suitable for each growing stage of the plants; Everett (US 2003/0162288) discloses an assembly for promoting the growth of plant tissues that includes a plurality of LEDs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tsion Tumebo whose telephone number is 571-270-1668. The examiner can normally be reached on 7:30 am to 4:00 pm, Monday thru Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TSION TUMEBO/
Primary Examiner, Art Unit 2875